DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/827,523 and Application No. 17/365,881 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wade Haaland on January 25, 2022.
The application has been amended. Please amend the claims listing filed December 22, 2021 as follows: 
1. (Currently Amended) A peptide of six amino acids in length consisting of the amino acid sequence of SEQ ID NO: 45, 46, or 50.
2. (Previously Presented) The peptide of claim 1, wherein the peptide is formulated to be administered via intramuscular (IM) delivery, intravenous (IV) delivery, subcutaneous (SC) 
3. (Canceled)
4. (Previously Presented) The peptide of claim 1, wherein the peptide is produced synthetically.
5. (Canceled)
6. (Original) A pharmaceutical composition comprising the peptide of claim 1 and a pharmaceutically acceptable carrier.
7-9. (Canceled)
10. (Canceled) 
11. (Currently Amended) The peptide of claim l, wherein theis acetylated.
12-14. (Canceled)
15. (Currently Amended) A method for modulating and/or reducing diabetes mellitus in a subject, the method comprising administering a peptide of claim 1 to the subject.
16. (Previously Presented) The method of claim 15, wherein the subject is a dog, cat, or horse.
17-20. (Canceled)
21. (Previously Presented) The method of claim 15, wherein administering the peptide alters the cytokine expression profile of a cell population treated with said peptide.
22. (Canceled)
23. (Currently Amended) The method of claim 15, wherein said peptide binds to an antigen presenting cell 
24-29. (Canceled)
30. (Currently Amended) The method of claim 15, wherein administering said peptide modulates and/or reduces IFN-[[y]] in 
31. (Canceled)
32. (Currently Amended) The method of claim 15, wherein administering said peptide modulates and/or reduces interleukin-2 signaling in 
33. (Canceled)
34. (Previously Presented) The method of claim 15, wherein administering said peptide modulates and/or reduces expression of interleukin 17 (IL-17) by a cell in the subject.
35. (Canceled)
36. (Currently Amended) The method of claim 15, wherein administering said peptide modulates and/or reduces blood glucose levels of [[a]] the subject.
37. (Currently Amended) The method of claim 15, wherein administering said peptide modulates and/or reduces fructosamine serum values in [[a]] the subject.
38. (Currently Amended) The method of claim 15, wherein administering said peptide modifies, changes, or affects the c-peptide levels of [[a]] the subject.
39-48. (Canceled)
49. (Currently Amended) A pharmaceutical composition 
50. (Previously Presented) The pharmaceutical composition according to claim 49 further comprising a sugar.
51. (Previously Presented) The pharmaceutical composition according to claim 49, wherein the solubilizing agent is water.
52-53. (Canceled)
54. (Currently Amended) The pharmaceutical composition of claim 49, wherein the peptide is pegylated, glycosylated, or comprises a chemical medication, 
55. (New) The method of claim 23, wherein the antigen presenting cell is a bone marrow derived cell type that expresses CD40 of approximately 45kDa.
56. (New) The method of claim 55, wherein the bone marrow derived cell type is a splenic CD4hi cell or CD8 cell.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A peptide of six amino acids in length consisting of the amino acid sequences of SEQ ID NO: 45, 46 or 50 is not taught or suggested in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658

/LIANKO G GARYU/            Primary Examiner, Art Unit 1658